Citation Nr: 0021548	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot condition.

4.  Entitlement to a compensable rating for service-connected 
residuals of left ankle sprain, the initial rating assigned, 
from July 25, 1996 to October 18, 1998.

5.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of left ankle sprain, effective 
from October 19, 1998.

6.  Entitlement to a compensable rating for service-connected 
residuals of right ankle sprain, the initial rating assigned, 
from July 25, 1996 to October 18, 1998.

7.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of right ankle sprain, effective 
from October 19, 1998.

8.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative medial meniscus tear of the 
right knee, the initial rating assigned, effective from July 
25, 1996.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983.

This appeal arises from November 1996 and November 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  

The Board also notes the veteran's attorney, in an October 
1998 statement, raised the issues of service connection for 
headaches and a lung condition, secondary to smoking.  As it 
appears that these issues have not been adjudicated, they are 
referred to the RO for appropriate action.

The Board has reviewed the veteran's claims file and it 
appears that a claim for service connection for a nervous 
condition, to include PTSD and depressive neurosis, was 
denied by an unappealed RO decision in April 1984.  Written 
notice of that decision was provided to the veteran in the 
same month.  Inasmuch as a timely appeal of the RO's adverse 
action was not thereafter filed, the RO's denial became 
final.  38 U.S.C.A. 7105.  As such, the Board finds that 
although the RO apparently reopened the veteran's claims for 
service connection for PTSD and depression, the issue is 
actually more appropriately framed as set forth in the ISSUE 
portion of this decision.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the way the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

In April 1999, during the pendency of this appeal, the RO 
increased the ratings for the veteran's residuals of 
bilateral ankle sprains to 10 percent disabling, for each 
ankle, effective from October 19, 1998, under 38 C.F.R. 
§ 4.71a, DC 5271.  Inasmuch as the grants of 10 percent 
ratings are not the maximum benefit for these disabilities 
under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
those particular ratings, the claims for higher ratings for 
those disabilities remain in controversy, and hence, are 
viable issues for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, the Board 
will consider whether a compensable rating was warranted 
prior to October 19, 1998, and whether a rating in excess of 
10 percent is warranted from October 19, 1998.  See Fenderson 
v. West,12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. An unappealed RO decision in April 1984 denied service 
connection for PTSD.

2.  The evidence submitted since the 1984 RO decision 
includes medical evidence of a diagnosis of PTSD that is 
linked, at least in part, to claimed inservice stressors; the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's PTSD has been medically linked to his 
claimed inservice stressors. 

4.  The unappealed RO decision in April 1984 also denied 
service connection for depression.

5.  The evidence submitted since the 1984 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; the additional evidence 
includes medical evidence indicating a link between a current 
diagnosis of depression and inservice traumatic events.

6.  An unappealed RO decision in April 1984 denied the 
veteran's claim for service connection for a bilateral foot 
condition.

7.  Additional evidence submitted since the RO's April 1984 
decision, which consists of September 1997 through June 1999 
VA examination reports; February 1993 through January 1997 
private treatment reports and physician statements; October 
1998, April 1999, and May 1999 statements from the veteran's 
attorney; and a January 1998 statement from the veteran, does 
not bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  The veteran's bilateral ankle disability was not 
productive of functional impairment from July 26, 1996 to 
January 12, 1997; a private examination on January 13, 1997, 
showed that the veteran's service-connected right and left 
ankle disabilities were each manifested by moderate 
functional impairment; subsequently dated medical evidence 
shows slight limitation of dorsiflexion bilaterally, but not 
pain on motion, arthritis, or any other findings consistent 
with more than moderate disability for each ankle.
9.  The veteran's service-connected right knee disability is 
manifested by complaints of instability, but not by 
compensable limitation of motion, pain on motion, arthritis, 
or more than slight instability or subluxation, for any 
period from July 25, 1996.

10.  No medical complexity or controversy is shown concerning 
the veteran's claims for service connection or higher 
ratings, so as to require an independent medical expert 
opinion.


CONCLUSIONS OF LAW

1.  The April 1984 RO decision, which denied the veteran's 
claims for service connection for PTSD and depression is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1999). 

2.  The evidence received since the April 1984 RO decision, 
which denied the veteran's claims for service connection for 
PTSD and depression, is new and material, and the veteran's 
claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claims for service connection for PTSD and 
depression are well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The April 1984 RO decision, which denied the veteran's 
claim for service connection for a bilateral foot disability, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1999).

5.  The evidence received since the April 1984 RO decision, 
which denied the veteran's claim for service connection for a 
bilateral foot disability, is not new and material, and the 
veteran's application to reopen the claim is denied.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a)(b), 3.306 (1999).
6.  The criteria for a compensable rating for service-
connected residuals of left ankle sprain, the initial rating 
assigned, effective from July 25, 1996, have not been met; 
the criteria for a 10 percent rating for a left ankle 
disability, effective January 13, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1999).

7.  The criteria for a compensable rating for service-
connected residuals of right ankle sprain, the initial rating 
assigned, effective from July 25, 1996, have not been met; 
the criteria for a 10 percent rating for a right ankle 
disability, effective January 13, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1999).

8.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of left ankle sprain, from 
January 13, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1999).

9.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of right ankle sprain, from 
January 13, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1999).

10.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative medial meniscal tear of the 
right knee, the initial rating assigned, effective from July 
25, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (1999).

11.  The criteria for submission for an independent expert 
medical opinion as to the veteran's service connection or 
higher ratings claims have not been met.  38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The April 1984 RO decision, denying the veteran's claims for 
entitlement to service connection for a psychiatric disorder 
and a bilateral foot condition became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991);  38 C.F.R. §§ 3.104, 
3.156(a)(b), 20.302, 20.1103 (1999); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

A. Depression and PTSD

As noted above, the April 1984 RO decision, which denied the 
veteran's claims for service connection for PTSD and 
depression is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 (1999).  The 
evidence on file at that time included the veteran's service 
medical records, which revealed no treatment for any 
psychiatric disorder, including PTSD and depression.  His 
undated separation physical examination report indicates 
that, upon clinical evaluation, the veteran's psychiatric 
status was normal.  Also of record was an October 1983 VA 
psychiatric examination report, which indicated a finding of 
a depressive neurosis with some suggestion of a causal link 
to service.

The evidence submitted subsequent to the 1984 RO decision 
includes a January 1997 private psychiatric examination 
report, which noted "extremely severe levels of 
depression," although the etiology of that depression is not 
clearly indicated.  Both inservice and post-service stressors 
were noted.  A September 1997 VA psychiatric examination 
report also contains an Axis I diagnosis of depression, not 
otherwise specified, and it is apparent that the examiner 
attributed the depression, at least in part, to inservice 
stressors, although the etiology is unclear, as both 
inservice and post-service stressors were noted.

The Board finds that the evidence received since the April 
1984 RO decision, which denied the veteran's claims for 
service connection for depression, is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  Given the medical evidence 
of a diagnosis of depression that has been recently linked, 
at least in part, to inservice events, the Board finds that 
the veteran's claim for service connection for this 
disability is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.303(a).
                                                        
As to the veteran's PTSD, the unappealed April 1984 RO 
decision also denied the veteran's claim for service 
connection for PTSD and that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.304, 20.1103 (1999).  The evidence on file at that 
time included the veteran's service medical records, which 
revealed no treatment for any psychiatric disorder, including 
PTSD.  His undated separation physical examination report 
indicates that, upon clinical evaluation, the veteran's 
psychiatric status was normal.  Also of record was an October 
1983 VA psychiatric examination report, which indicated a 
finding of a depressive neurosis but not PTSD.

The evidence submitted subsequent to the 1984 RO decision 
includes a report of a psychiatric examination of the 
veteran, in September 1997, which contained an Axis I 
diagnosis of depression, not otherwise specified, and an Axis 
II diagnosis of "no diagnosis."  There was no diagnosis of 
PTSD.  However, a report of a private psychiatric 
examination, dated in January 1997, does include a diagnosis 
of PTSD that the examiner links, at least is part, to the 
veteran's claimed inservice stressors.  The Board finds that 
this evidence is also new and material, and the veteran's 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
There is no indication that the veteran engaged in combat 
with the enemy but, since this latter evidence suggests a 
link between the veteran's PTSD and his claimed inservice 
stressors, the claim is well grounded. 

                                       B.  Bilateral Foot 
Disability

The evidence submitted at the time of the April 1984 decision 
consisted of the veteran's service medical records and an 
October 1984 VA examination report.  The RO denied the claim 
on the basis that there were no service medical records 
indicating any foot problem and no medical evidence of any 
current bilateral foot disability.  Not mentioned in that 
decision, since there was no evidence of a current 
disability, but also missing, was a medical opinion relating 
any foot disability to the veteran's active duty service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
April 1984 decision shall be evaluated.  The evidence 
submitted since that time consists of September 1997 through 
June 1999 VA examination reports; February 1993 through 
January 1997 private treatment reports and physician 
statements; October 1998, April 1999, and May 1999 statements 
from the veteran's attorney; and a January 1998 statement 
from the veteran.

As noted above, the claim was originally denied due to a lack 
of medical evidence of a current disability and a nexus 
opinion.  A thorough review of the evidence, including VA and 
private examination reports of the veteran, reveals there is 
still no medical evidence of a current bilateral foot 
disability, and thus, still no medical nexus evidence.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the June 1956 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  The Board also 
hereby informs the veteran that competent medical evidence of 
a current bilateral foot disability and a medical opinion 
relating that disability to the veteran's active duty service 
are the elements necessary to complete his application for 
service connection for a bilateral foot disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

III.  Staged rating claims

Initially, the Board finds the veteran's rating claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.
The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board also notes that the veteran's claims are not claims for 
increased ratings.  A claim for an increased rating is a new 
claim, while the veteran's claims are, as a matter of law, 
original claims that were placed in appellate status by a 
notice of disagreement with the initial rating awards, and 
never ultimately resolved until this decision.  Fenderson, at 
125.

A.  Residuals of bilateral ankle sprains

1.  Entitlement to a compensable ratings for service-
connected residuals of bilateral ankle sprains, the initial 
ratings assigned, effective from July 25, 1996

Service connection for residuals of bilateral ankle sprains 
was granted by a November 1997 RO decision.  Noncompensable 
(0 percent) ratings were assigned, effective July 25, 1996, 
the date of receipt of the veteran's request to reopen his 
claims for service connection.  The veteran appealed those 
determinations.  Hence, the Board will consider whether 
higher ratings were warranted on or after that date.

An October 1983 VA examination report, which indicates the 
examination was conducted by a surgeon, shows that, upon 
physical examination, range of motion of both ankles was 
found to be within normal limits, with no swelling.  Some 
minor pain on palpation was noted in the medial malleoli.  X-
rays of both ankles were noted to be normal studies.  The 
diagnosis was painful left and right ankles.

There is no medical evidence of record as to the bilateral 
ankles between October 1983 and July 25, 1996.

A private examination report of the veteran dated January 13, 
1997, which was conducted by a medical doctor, indicated 
that, on physical examination, full active range of motion 
was found in both ankles.  The right ankle was noted to show 
mild tenderness to palpation over the inferior border of the 
lateral malleolus and the posterior border of the medial 
malleolus.  No swelling or erythema or increased warmth was 
noted to the right ankle joint itself.  No tenderness to 
palpation was noted in the left ankle.  Sensation was found 
to be intact to light touch, pain, and proprioception in the 
bilateral lower extremities.  The assessment was essentially 
chronic ankle pain, with a reasonable prediction of 
continually respraining his ankles.

During the veteran's September 1997 VA orthopedic 
examination, which was conducted by a medical doctor, he 
reported bilateral ankle pain, right worse than left.  He 
reported being a truck driver.  Bilateral range of motion 
testing revealed 10 degrees ankle dorsiflexion, 45 degrees 
plantar flexion, and eversion causing discomfort.  X-rays 
revealed no evidence of acute fracture, dislocation, or 
radiopaque foreign body.  The ankle mortise was noted to be 
intact bilaterally.  A very small retrocalcaneal spur was 
identified on the left heel, but no significant degenerative 
changes were noted as to the ankles.  The impression was 
essentially negative bilateral ankles.  The VA examiner 
indicated that, other than the spur, the X-rays were 
negative.  The diagnosis was probable mechanical ankle pain.

The medical evidence also does not reveal arthritis of the 
bilateral ankles, nor limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5271, rates limited motion of the ankle.  A 
moderate disability warrants a 10 percent rating, and a 
marked disability warrants a 20 percent rating.  38 C.F.R. 
§ 4.71, Plate II, indicates that normal ankle dorsiflexion is 
from 0 degrees to 20 degrees, and that normal ankle plantar 
flexion is from 0 degrees to 45 degrees.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of the veteran's bilateral ankle disability, as 
of July 25, 1996, has not been demonstrated.  There is no 
medical evidence to show that any other symptom, including 
weakness or incoordination, results in additional functional 
impairment to a degree that would support a higher rating at 
that time.  There is, therefore, no basis for the assignment 
of a compensable schedular rating for the veteran's bilateral 
ankle disability, on July 25, 1996.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, DC 5271; DeLuca, supra.

The report of the January 1997 private examination includes 
an assessment of essentially chronic ankle pain, with a 
reasonable prediction of continually respraining the ankles.  
While bilateral ankle motion was full before and at the time 
of the January 1997 examination, the Board finds that the 
veteran's bilateral ankle disability meets the requirements 
for 10 percent ratings for each ankle on the basis that there 
was moderate limitation of function of each ankle when 
considering 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  The 
medical evidence dated prior to that examination did not show 
such functional limitation or any other findings to support a 
compensable rating for either ankle.  Accordingly, 10 percent 
ratings are warranted for each ankle effective from January 
13, 1997, the date of the private  examination.  

2.  Entitlement to ratings in excess of 10 percent for 
service-connected residuals of bilateral ankle sprains

As noted above, 38 C.F.R. § 4.71, Plate II, indicates that 
normal ankle dorsiflexion is from 0 degrees to 20 degrees, 
and that normal ankle plantar flexion is from 0 degrees to 45 
degrees.  Thus, no more than slight limitation of 
dorsiflexion bilaterally was shown by the September 1997 
examination.  Degenerative arthritis of the left ankle was 
not shown, as the calcaneal spur was in the heel, rather than 
the ankle.  Given the examiner's lack of an opinion that an 
actual limitation of motion was shown, the limitation could 
only be determined to be slight, warranting no more than a 
noncompensable rating, for each ankle, under DC 5271.  See 
38 C.F.R. § 4.31.

While the examiner indicated that eversion caused discomfort, 
he did not indicate any limitation of motion or impairment of 
function caused by pain.  Additional impairment during 
exacerbations, or flare-ups, of the veteran's bilateral ankle 
disability, as of the September 20, 1997 examination, has not 
been demonstrated.  

During his January 1999 VA orthopedic examination, which was 
conducted by a medical doctor, the veteran again reported 
bilateral ankle pain, right more than left, and, for the 
first time, that he has recurrent episodes of rolling of his 
ankles, one to two times per month.  He reported, however, 
that these episodes do not significantly alter his activities 
of daily living or work schedule.  The veteran also reported 
that he does not use any braces, canes or crutches.  Upon 
physical examination tenderness to palpation of both ankles 
was noted, right greater than left.  Range of motion was 
found to be 10 degrees dorsiflexion and 35 degrees plantar 
flexion, both bilaterally.  Pain was noted with inversion and 
eversion, bilaterally.  Decreased strength with plantar 
flexion, dorsiflexion, inversion, and eversion, was found 
bilaterally, secondary to pain.  The veteran was not able to 
do a toe raise, and the tibialis tendon complex appeared to 
be functioning, as he could invert and plantar flex, although 
somewhat weakly.  Normal sensation and good dorsalis pedis 
and posterior tibial pulses were found.  The examiner 
indicated that X-rays revealed no evidence of acute fracture, 
dislocation, or radiopaque foreign bodies, and the mortise 
was noted to be radiologically intact bilaterally.  The 
impression was bilateral ankle pain with no ligamentous 
instability.

Based upon this examination report, the RO granted a 10 
percent rating for each ankle under DC 5271, effective 
October 19, 1998, the date of the veteran's notice of 
disagreement with the November 6, 1997 RO decision.  (As the 
result of this decision, that 10 percent rating is now 
effective from January 13, 1997.) 

During his June 1999 VA orthopedic examination, which 
examination report indicates the examiner was a medical 
doctor, the veteran again complained of chronic bilateral 
ankle pain, and reported that his ankles rolled out into 
inversion about once or twice and month, and then resolved 
after several hours.  He also reported for the first time 
that he had tried a brace for his ankles, which helped 
somewhat.  Range of motion testing revealed 15 degrees 
dorsiflexion and 45 degrees plantar flexion, bilaterally, 
with good subtalar motion.  Tenderness was found over the 
anterior talar fibula as well as the calcaneal fibula 
ligament bilaterally.  A negative anterior drawer test was 
noted bilaterally.  No tenderness was noted over the sinus 
tarsi.  Neurovascularly, the ankles were found to be intact 
to the toes.  Good strength with plantar flexion, 
dorsiflexion, and eversion were found bilaterally.  The 
examiner indicated that X-rays revealed no acute bony 
abnormalities.  The impression was bilateral ankle sprains.

The Board finds that the relevant medical evidence fails to 
show more than slight limitation of motion of either ankle, 
instability, or any other clinical findings consistent with 
more than moderate functional impairment for either ankle 
during any of the period of time in question.  Accordingly, a 
rating in excess of 10 percent for either ankle, from January 
13, 1997, is not warranted.

As noted above, it was in some the DeLuca factors that the 
Board found support for a 10 percent rating as early as 
January 13, 1997, rather than the October 19, 1998 date that 
the RO assigned.  However, there is no medical evidence to 
show that pain or any other symptom, including weakness or 
incoordination, results in additional functional impairment 
to a degree that would support ratings in excess of 10 
percent for either ankle during any of the period of time in 
question.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

In reaching these decisions the Board considered the issue of 
whether the veteran's service-connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

C.  Degenerative medial meniscal tear of the right knee

Service connection for the right knee disability was granted 
by the November 1997 RO decision on appeal, and a 10 percent 
rating was assigned under 38 C.F.R. § 4.71a, DC 5260, 
effective July 25, 1996, the date of receipt of the veteran's 
application to reopen his claim for service connection for 
this disability.  The veteran appealed that determination.  
Therefore, the Board will consider whether a higher rating 
was warranted on or after that date.  See Fenderson, supra.

A January 1997 private examination report of the veteran, 
which shows the examiner was a medical doctor, indicates 
that, upon physical examination, while the right patellar 
tendon was noted to be mildly tender to palpation, there was 
no true laxity found in the right knee joint.  Anterior and 
posterior drawer signs were found to be negative.  Range of 
motion of the right knee was noted to be full.  The 
assessment was chronic recurrent right patellar tendonitis.

During his September 1997 VA orthopedic examination, which 
examination report indicates the examiner was a medical 
doctor, the veteran reported that occasionally his knee would 
give out.  Upon physical examination, the right knee 
ligaments were found to be normal.  Range of motion was found 
to be 135 degrees flexion and full extension (0 degrees).  No 
varus/valgus instability or deformity was noted.  Positive 
medial joint line tenderness was found, with negative 
McMurray's sign.  X-rays of the right knee revealed no 
evidence of acute fracture, dislocation, or joint effusion.  
No significant degenerative changes were identified, and no 
intrinsic bony abnormalities were noted.  The impression was 
a negative right knee.  The diagnosis was degenerative medial 
meniscal tear.

During his January 1999 VA orthopedic examination, which 
report indicates the examiner was a medical doctor, the 
veteran again reported that his right knee gave out, about 
once or twice a month.  He reported he would limp for a short 
period of time, but that the give way did not significantly 
alter his activities of daily living or work schedule.  He 
reported he did not currently use any braces, canes, or 
crutches.  Upon physical examination no effusion was noted.  
Mild medial and lateral joint line tenderness and positive 
patellar compression test was noted, but no instability to 
varus/valgus stressing at 0 and 30 degrees of flexion.  
Lachman's sign was noted to be negative.  Anterior and 
posterior drawer signs were noted to be negative, as was 
McMurray's sign.  The examiner indicated the veteran had 
minimal pain with patellofemoral motion, and normal alignment 
was noted.  The examiner indicated that X-rays revealed no 
evidence of acute fracture or dislocation, the joint spaces 
were well preserved, and no evidence of degenerative changes 
were noted.  The impression was right knee patellofemoral 
pain, chronic nature.

During his June 1999 VA orthopedic examination, which report 
indicates the examiner was a medical doctor, the veteran 
reported persistent intermedial right knee pain, but no 
catching or locking, nor give away.  He reported that he has 
tried a brace for his right knee, which helped somewhat.  
Range of motion of the knee was found to be 0 degrees 
extension and 130 degrees flexion.  Tenderness to palpation 
was noted over the anterior facet of the right patella.  He 
was stable to varus and valgus stress at 0 degrees and 30 
degrees.  Negative Lachman, posterior drawer, and McMurray 
signs were found, and no effusion was noted.  Some mild 
crepitus was found with patellar compression.  The examiner 
indicated that X-rays revealed no acute bony abnormalities.  
The impression was right knee pain.
A June 1999 MRI (magnetic resonance imaging) revealed the 
medial and lateral menisci, anterior/posterior cruciate 
ligaments, medial and lateral collateral ligaments, and the 
medial and lateral patella retinaculum were found to be 
intact.  No evidence of acute fracture or dislocation was 
found.  Small lateral joint effusion was found, but no bone 
marrow signal abnormalities were identified, and no evidence 
of internal derangement was found.  The impressions were no 
evidence of internal derangement and small lateral joint 
effusion, right knee.

Disabilities of the knee are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256-5263.  As 
ankylosis was not shown by either examination report, DC 5256 
is not applicable.  Under DC 5257, which rates recurrent 
subluxation or lateral instability, slight subluxation or 
lateral instability is rated 10 percent, whereas moderate and 
severe subluxation or lateral instability are rated 20 and 30 
percent, respectively.  As the veteran complained of 
instability of the right knee, a 10 percent rating was 
warranted under this code.  However, there is no medical 
evidence of more than slight instability or subluxation, or 
frequent locking of the knee (38 C.F.R. § 4.71a, DC 5258), to 
support a rating in excess of 10 percent.

Normal range of motion of the knee is 0 degrees extension and 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  As the 
veteran's right knee flexion has been found to be 135 
(September 1997) and 130 (June 1999) degrees, his rating 
under the criteria of DC 5260 would be noncompensable.  
Flexion must be limited to 45 degrees for a 10 percent rating 
under this code.  As his current right knee extension has 
been found to be full, or 0 degrees, his rating under the 
criteria of DC 5261 would also be noncompensable.  Extension 
must be limited to 10 degrees for a 10 percent rating under 
this code.

There is no X-ray evidence to show that the veteran had 
degenerative arthritis of the right knee.  Additional 
impairment during exacerbations, or flare-ups, of his right 
knee disability was not demonstrated.  There is also no 
medical evidence of record to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating.  (i.e., a 20 percent rating for limitation of flexion 
to 30 degrees under DC 5260, or a limitation of extension to 
15 degrees under DC 5261.)  As noted during the examinations, 
no pain on motion was found or reported by the veteran.  
There is, therefore, no basis for the assignment of a rating 
in excess of 10 for the veteran's right knee disability, for 
any applicable period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 
supra.

The Board notes that while the RO rated the veteran's right 
knee disability under DC 5260, which rates limitation of 
flexion, the Board has rated that disability under DC 5257, 
based upon his complaints of instability, as the evidence 
does not show even a noncompensable rating under DC 5260.  
The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for service-connected 
degenerative medial meniscal tear of the right knee, the 
initial rating assigned, effective from July 25, 1996.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right knee 
disability, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
disability, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

D.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's attorney, in various statements submitted 
during the course of this appeal, has propounded a series of 
procedural objections, most essentially concerning the duty 
to assist found in 38 U.S.C.A. § 5107(a) and 38 C.F.R. 
§ 3.159.  Section 3.159, being somewhat more explanatory than 
§ 5107(a), provides that although it is the responsibility of 
any person filing a claim for a benefit administered by VA to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded, the 
Department of Veterans Affairs shall assist a claimant in 
developing the facts pertinent to his or her claim.  This 
requirement to provide assistance shall not be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence.  Accordingly, absent a well 
grounded claim there is no duty to assist.  The United States 
Court of Appeals for the Federal Circuit, in the case of 
Epps, supra, held that only a person who has submitted a well 
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps, p. 1468-69.

Hence, all of the representative's arguments concerning the 
duty to assist, including requests for new VA examinations 
due to alleged deficiencies such as the lack of an etiology 
opinion, the lack of the examiner having the veteran's claims 
file, the lack of compliance with the 38 C.F.R., Part 4, 
Schedule of Rating Disabilities, requests for independent 
advisory or medical expert opinions, the inadequacy of any VA 
examinations, or affording the benefit of reasonable doubt, 
which have been proffered in regard to the veteran's service 
connection claims, are not only without merit, as the veteran 
has failed to submit a well grounded claim as to his alleged 
disabilities, but, in certain cases appear to be form letters 
not even applicable to this veteran's claims.

In addition, as to the veteran's ratings claims, 38 C.F.R. 
§ 3.327 provides that in general, reexaminations, including 
periods of hospital observation, will be requested whenever 
VA determines there is a need to verify either the continued 
existence or the current severity of a disability.  
Generally, reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.  § 3.328 provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction.  Hence, contrary to the attorney's request, the 
denial of his procedural and "duty to assist" contentions 
is included within the present appeal, and does not require a 
separate notice of disagreement, substantive appeal, 
statement of the case or supplemental statement of the case.

The Board finds that none of the medical issues presented in 
the veteran's current claims involves medical evidence 
indicating that the issue is either complex or controversial, 
i.e., that the issue under consideration poses a medical 
problem of such obscurity or complexity, or has generated 
such controversy in the medical community at large, as to 
justify solicitation of an independent medical opinion.  The 
Board notes that no medical evidence has been submitted in 
support of any contention that the VA examinations were 
inadequate.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  Significantly, no medical evidence has been 
introduced which disagrees with the examination findings. 


ORDER

New and material evidence having been submitted, the 
veteran's claims for service connection for PTSD and 
depression are reopened; and the claims are well-grounded; 
the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a bilateral foot condition is denied.

A compensable rating for service-connected residuals of left 
ankle sprain, the initial rating assigned, from July 25, 
1996, to January 12, 1997, is denied.

A compensable rating for service-connected residuals of right 
ankle sprain, the initial rating assigned, from July 25, 
1996, to January 12, 1997, is denied.

A 10 percent rating for residuals of right ankle sprain, from 
January 13, 1997, is granted.

A 10 percent rating for residuals of left ankle sprain, from 
January 13, 1997, is granted.

A rating in excess of 10 percent for residuals of right ankle 
sprain is denied.

A rating in excess of 10 percent for residuals of left ankle 
sprain is denied.

A rating in excess of 10 percent for service-connected 
degenerative medial meniscal tear of the right knee, the 
initial rating assigned, effective from July 25, 1996, is 
denied.


                                                      REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

As noted above, the veteran's claims for service connection 
for PTSD and depression are well-grounded.  However, before 
proceeding to evaluate the veteran's claims on the merits, 
the Board finds that additional development is required.

A report of a private psychiatric examination, dated in 
January 1997, does include a diagnosis of PTSD that the 
examiner links, at least is part, to the veteran's claimed 
inservice stressors.  As there is a current diagnosis of 
post-traumatic stress disorder related to the veteran's 
claimed stressors, the RO should, to the extent possible, 
attempt to verify with the service department the claimed 
stressors.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should obtain copies of the 
veteran's VA medical records dated from 
June 1999 to the present and associate 
those records with the claims folder.

2.  The RO should undertake, to the 
extent possible, any indicated 
development with United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly known as the 
United States Army & Joint Services 
Environmental Support Group (ESG), 
necessary to verify any of the stressors 
claimed by the veteran.

3.  Thereafter, the veteran must be 
afforded a VA psychiatric examination for 
the purpose of determining whether it is 
at least as likely as not that his 
depression is causally linked to any 
incident of service and, if any of his 
claimed stressors are verified, whether 
it is at least as likely as not that his 
PTSD is causally related to any of the 
verified stressors.  All indicated 
studies should be accomplished.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  

4.  After completing to the extent 
possible any necessary development in 
addition to that specified above, the RO 
should adjudicate the veteran's claims of 
entitlement to service connection for 
depression and PTSD.  If any part of the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

